Idsdey, J.
This is an appeal taken by the curator of the interdicted Rosette Rochon from a judgment of the lower Court, sustaining in part, the opposition of E. H. Sanvago, administrator of the succession of the said Rosette, deceased, and of Frederick Buisson, the attorney appointed to represent her absent heirs, to the last account of administration rendered by the said curator.
By their answer in this Court filed by the opponents, they pray for an amendment of the judgment, so as to maintain the other grounds of their •opposition; but in their brief they ask that the judgment be affirmed.
The appellant has not pointed out to this Court any error in the judgment, nor in what manner he is aggrieved by it, nor have we been able to discover from the record, which we have examined, any cause for its reversal.
It was incumbent on the curator to sustain his account, particularly, those items of it which were opposed, by satisfactory proof, and which, so far as related to those items, he failed to do.
The reduction of the item, No. 31, from $1,449 95 to $459 was properly made, if indeed the evidence in support of the latter amount, which is rather vague, justifies its allowance even for that amount.
We will assume that it is correct, as the opponents do not contest it. (See Miller v. Whittier, 4 La. 72).
The curator, on the trial of the opposition, took a bill of exceptions to the refusal of the Judge, to receive in evidence the preceding accounts filed by him, but he does not state for what purpose they were offered; in any event, they are in the record, and we have examined them without being able to perceive in what manner they could aid the curator in sustaining the items disallowed, in his accounts.
The judgment of the lower Court must be affirmed.
It is therefore ordered, adjudged and decreed that the judgment of th® 'Court below be affirmed, at the costs of the appellant.
Howblii, J., recused.